1
2
3                                                                JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11                                           Case No. 2:18-cv-06092-MWF-KES
     LEONARD L. OCHOA,
12
                  Plaintiff,                            JUDGMENT
13
            v.
14
     ATASCADERO STATE
15   HOSPITAL, et al.,
16                Defendants.
17
18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Second Amended Complaint and entire action is
21   dismissed with prejudice.
22
23   DATED: May 30, 2019
24
25                                      ____________________________________
                                        MICHAEL W. FITZGERALD
26                                      United States District Judge
27
28
